Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 09, 2022 has been entered.
Claims 1-20, filed November 21, 2022, are examined on the merits.
On page 9, Applicant argues by claim amendment to overcome the 35 USC 101 rejection of record is persuasive.  The new limitation of “wherein each of the event objects is obtained by:  receiving a trigger for notifying a beginning of an event, generating an event object representing the event in response to the trigger; assigning the event class from a plurality of event classes to the event object, the event class being associated with a predefined set of parameters; and creating a set of activity data for the event object, each activity data comprising structured and unstructured data describing an event activity” precludes the embodiment of a mental  process and it is significantly more.
On pages 12-13, Applicant’s argument via claim amendments to overcome the 35 USC 103 rejection in view of Auerbach, Apreleva, and Mizrahi is persuasive.  Therefore, the rejection has been withdrawn.
 On page 9, Applicant’s argument via claim amendments to overcome the 35 USC 112(b) indefinite rejection is not persuasive as applied to the limitations of ““identifying slowly rising parameters of the event objects associated with the identified class that yield significant shift over time; and identifying recurring or periodic changes at human scale intervals; creating a trend object for the significant trend change.”  Therefore, the rejection has been maintained.
Examiner Initiated Interview, December 15, 2022, to request for clarification for the limitations identified as vague and indefinite discussed below.  However, no agreement has been reached.  Examiner agreed to an Applicant Initiated Interview once the instant Office Action is received.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 36-39, recites “identifying slowly rising parameters of the event objects associated with the identified class that yield significant shift over time; and identifying recurring or periodic changes at human scale intervals; creating a trend object for the significant trend change” which causes the claim to be vague and indefinite.
For example, the limitation of “slowly rising parameters” wherein “slowly” is a relative term which renders the claim indefinite. The term “slowly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The same issue is present in claim 11.  Claims 2-10 and 12-20 are rejected for being dependent from claims 1 and 11, respectively.
Further, the limitation of “periodic changes at human scale intervals” which causes the claim to be vague and indefinite because the claim is not clear as to meaning of “human scale intervals.”  The same issue is present in claim 11.  Claims 2-10 and 12-20 are rejected for being dependent from claims 1 and 11, respectively.
CONCLUSION
Claims 1-20, filed November 21, 2022, wherein the limitation of “wherein each of the event objects is obtained by:  receiving a trigger for notifying a beginning of an event, generating an event object representing the event in response to the trigger; assigning the event class from a plurality of event classes to the event object, the event class being associated with a predefined set of parameters; and creating a set of activity data for the event object, each activity data comprising structured and unstructured data describing an event activity” when consider with the claim as whole is free any prior art.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152
12/17/2022